Per Curiam. The record in this cause indicated the purpose of the expenditure by the State of Illinois for which this claim was filed was for • reimbursement of habeas corpus expenses for residents of the Illinois Department of Corrections who were not committed from Livingston County, and that the Attorney General has entered into a Respondent’s stipulation based upon information forwarded to his office by the Illinois Department of Corrections as evidenced by the departmental report attached to the stipulation by Respondent. Accordingly, this Court finds that this was a properly . authorized expenditure at prices reasonable, usual and customary in the area where received. No part of this expenditure has been paid and the total outstanding is $101.00. Money to pay this expenditure is to come from the Court of Claims funds pursuant to Ill. Rev. Stat., ch. 65, par. 38. It is hereby ordered that the Claimant be awarded, in full satisfaction of any and all claims presented to the State of Illinois in the above captioned cause, the sum of $101.00 (one hundred one and no/100 dollars).